MAll

Or

111/V SIGNEBORG

In FINE Proceedings
0111-10/4.6
MIL-10/4.2
Decided by Board July 7, 1060
Fine—Section 254(a)—Failure to detain on board—Multiple violations by same
crewman incur single fine.
Maximum penalty under aection 251(a) of 1062 Act for failure to detain crew-

man on board vessel in course of single trip to this country is $1,000 for
each such crewman despite successive violations at ports of call in United
States.
IN

: M/V SIGNEBORG , which arrived at the ports of Chicago and Milwaukee from foreign, via other United States ports, on August 21 and
27, 1959, respectively. Alien crewmen involved: G—D—R— and .

J--S—E—.
BASIS FOR FINE: Act

of 1952— Section 254 (8 U.S.C. 1284).

BEFORE THE BOARD

DISCUSSION: The District Director at Chicago, finding no
mitigation justified, ordered penalties totaling $3,000, imposed on the
Great Lakes Overseas, Inc., and the General Steamship Agencies,.
Inc., agents for the vessel at the respective ports involved, as follows:
$1,000 for failure to detain R— aboard the vessel at Chicago; and
$2,000 ($1,000 as to each) for failure to detain R— and E— aboard
at Milwaukee; and all pursuant to an order to do so. On February 24, 1960, this Board ruled that the penalty of $1,000 for failure
to detain R— aboard at Milwaukee was improperly imposed; we
mitigated the remaining fines to the extent of $200 in the case of
each crewman; and we permitted a total penalty of $1,600 ($800 as
to each crewman) to stand. The matter is again before us by way
of a Service motion requesting reinstatement of the District Director's order, and urging error in our elimination of one of the fines
as to R– an won as in the reduction of the remaining penalties as
to both the crewmen. The motion will be denied.
The basic facts of the matter, which are established and unquestioned, require only brief recitation here since they have been adequately discussed in our prior opinion and in the motion filed by the

6

Service. Both these crewmen were issued conditional landing permits at Cleveland, where the vessel made its first United States port
call. Their landing permits were later cancelled and detention notices executed as to them were served on the master (s). The crewmen subsequently escaped from the vessel at the ports indicated; they
were thereafter captured and placed back aboard; and ultimately, at
Detroitr, the master refused to take them back aboard and the Serv-

had to keep them in custody. The final disposition of their cases
is not reflected in this record.
Section 254(a) provides that:
ice

The . . . agent .. . of any vessel .. . arriving in the United States from
any place outside thereof who fails . . . (2) to detain any alien crewman on
board the vessel . . . after such [immigration] inspection unless a conditional
permit to land temporarily has been granted such alien crewman .. . shall
pay . . . the sum of $1,000 for each alien crewman in respect of whom any

such failure occurs. . .. (Emphasis

supplied.)

The issue is whether the foregoing language can properly be construed to support the imposition of a fine of $1,000 mull and every
time any one alien crewman who has been refused a conditional landing permit leaves his vessel between the time of its first United States
port call and its next subsequent foreign sailing. The point has not
previously been presented in this light, despite the fact that this
statute has been on the books in substantially the same form since
1924. 1
There is no question but that the purpose of this legislation is to
provide close control over crewmen, and to place the burden thereof
upon carriers rather than the government; that this section of the
law should be construed in connection with every other part or section of the 1952 Act so as to produce a harmonious whole; and that
where the meaning of the wording is doubtful, the purpose of the
Congress, as well as the evils intended to be remedied, may be considered.2 However, there are other applicable and well-recognized
rules of statutory construction which preclude reaching the result
sought by the Service, even though it might be most desirable from
a practical standpoint.
The key words here are, for the most part, ordinary and must be
given their usual and commonplace meaning. 3 The statute must be
strictly construed in all respects because of its quasi-penal nature'
As a matte]: of law, carriers must be favored in its conctruction. 5 In
other words, the language of the law cannot be enlarged beyond the
'

Section 20(a), Act of May 26, 1924; former 8 U.S.C. 167.

United States v. National Surety yo., zo
Auers v. Phillips Petroleum Co., 25 F. Supp. 458; Shultz v. Morgan, 42 P..
254.
'
4 mitter v. Robertson, 266 U.S. 243.
2

D United States v. J. H. Winchester tt Co., 40 F.2d 472.

7

ordinary meaning of its terms in order to carry into effect the general purpose for which it was enacted.°
Applying the foregoing rules here, we conclude that the words.
"the sum of $1,000 for each alien crewman in respect of whom any
such failure occurs," cannot properly and reasonably be interpreted

as if they read "for each violation by an alien crewman," as urged
by the Service. We think the decisive words are "each, alien crewman." Appearing in juxtaposition to them, the words "the sum of
$1,000" limit the total penalty that can be imposed as to any one
crewman to that specified figure. This is particularly true since
both phrases are restricted by the use of the singular word "failure."
Actually, by using the words "for each alien crewman in respect
of whom any such failure occurs," the Congress meant nothing more
than that a separate penalty should be assessed for each crewman
who is not detained, as opposed to creating a single violation of the
statute per vessel, no mater how many detained crewmen might escape from it? While there are no precedents on this point, because
of its general acceptance and recognition, we have found several unreported cases, including one under the 1924 Act (the first, infra),
wherein the Service has consistently interpreted this section to justify the imposition of only one fine as to each crewman, regardless
of the number of times he went ashore during any one trip of a
vessel to the United States, as follows:
SO. "Orcte"— P-0509/70, P.I.A., May

98, 1953.

Notice to Detain on Board

was served on master and agents. Three days later the crewman left the ship
and went to the Cuban consulate to get his passport revalidated. He thereafter returned to the vessel, but subsequently deserted.
M/S "Rita"— i--0608/124,
April 14, 1954. Two crewmen were granted
conditional landing permits at Mobile, Ala., the vessel's first port of call in
the United States. It thereafter proceeded coastwise to • Tampa, Fla., where
their landing permits were revoked and Detain on Board notices served. This
occurred on September 22, 1953.
One of the crewmen was questioned by a Service officer on November 10,
1953. He stated that he had gone ashore every night ; that he had married
on October 17, 1953; and that he spent every night ashore with his wife. He
sailed foreign with the vessel on November 25, 1953.
The other crewman was questioned by a Service officer on November 11, 1953.
He stated that he had been ashore twice that day, both in the a.m. and p.m.,
for food and coffee; and that he had been ashore each day the ship was in
port. He eventually deserted.
- F-1007-38 11 39, P.I.A., tflay 29, 1933.
0/S "San
Three crewmen
were refused conditional landing permits but went ashore on one or two occasions thereafter during a considerable period of time the vessel was in San
Diego.
Prig "Madalan" PRO 10/11.1 •A 11.9, P.I.A., May 10, 1057.

Thliteen crew-

men were refused conditional landing permits on arrival but later went ashore.

6
'

In re McDonough, 49 Fed. 360.
See Grant Bros. Construchan Co. v. United States, 232 U.S. 647.

8

.t least three of them were ashore on two separate occasions, about three
weeks apart, when Service officers checked the vessel.
December 11, 1957. The crewman
M/S "Maureen"—NOL-10/61.43,
was ordered detained on board at Houston, but was later jailed at Gulfport,
Miss., and was not aboard when the vessel sailed coastwise. However, the
responsible parties obtained his release and put him back aboard at Panama
-City. Florida. He later deserted at that port.
SS. "Dorion"— NOR-62, B.IA., June 5.5, 1558. The crewman was granted
D-1 conditional landing permit which was later revoked. He was then placed
back aboard the vessel and the master was ordered to detain him on board.
The crewman subsequently escaped, and was recaptured through the efforts of
the agents. He thereafter again escaped.
Crewman
SIT "Sea Thunder"— DAL-1011.62, B.I.A., September 25, 1958.
was refused a conditional landing permit on arrival. Five days later the
master let him go to Washington, D. C., to obtain a passport He came back
aboard me same day, but about a month later deserted.

As a matter of fact, the principle has been recognized internally
in this case since, after the foregoing charged violations, both of
them crewmen left the vessel at Detroit, were captured and taken
back aboard by immigration officers; the master refused to accept
them and the Service had to keep them in custody but no fines were
ordered imposed by the District Director for these violations.
This construction of the statute by the executive branch of the
government charged with its enforcement gives weight to its inter
pretation, especially since it is of long standing. 8 Particularly after
36 years, and absent any substantial change in the phraseology of
the law, we are of the opinion that there is no legal or logical basis
for the position- presently taken by the Service.
Support for the foregoing, which is unnecessary, is provided in
section 254 (b) of the Immigration and Nationality Act, which reads:
Except as may be otherwise prescribed by regulations issued by the Attorney
General, proof that an alien crewman did not appear upon the outgoing mans-fast of the vessel or aircraft on which he arrived id the United States from
any place outside thereof, or that he was reported by the master or commanding officer of such vessel or aircraft as a deserter, shall be prima facie evidence of a failure to detain or deport such alien crewman.

This language indicates that the question of whether or not there
has been a violation of the law is determined as of the time a vessel
on which the crewman arrived sailed foreign. Its reasonable interpretation is that, as to subsection (a), there can only be one violation
as to one alien crewman in the course of one trip of a vessel to the
United States. We so hold.
The Service argues that such a holding will enable carriers to disregard the law with immunity. Tts thedry is that, after a detainee
escapes from his vessel once, they need do nothing to bring about
his apprehension and deportation because their liability has already
a Licrya Royal Bag° Societe Annernyme

v. Tillinghast, 287 U.S. 341.

9

v. Elting, 61 F.2d 745: and Costanzo

been determined and their fine cannot be increased. This, however,
overlooks the point that, in the statutory scheme, efforts on the part
of carriers after the escape, to the end that the escapee's apprehension and deportation may be effected, can and do result in substantial
reduction in the amount of the penalty permitted to stand either by
the district director or this Board. Our experience is that this factor
has been most effective in obtaining the cooperation of carriers operating into coastal ports of the United States. We see no reason to
believe it will not have the same effect on carriers operating along
the St. Lawrence Seaway and the Great Lakes, where the novelty of
the operation has confronted them with difficulties proportionate to
the enforcement problems encountered-by the Service in that area.
But in any event, this matter of mitigation is the only answer to the
problem under the law as written. Mere convenience of enforcement
-cannot justify a strained construction of the statute .°
It also may well be, as the Service contends, that such a ruling
will place carriers in a better position where one crewman leaves his
vessel several times than in a situation where a number of crewmen
equivalent thereto leave only once. The answer, again, lies in the
framework of the law which we must interpret as it stands and are
powerless to change.- There was nothing to hinder the Congress
from making each consequence, i.e., each violation by a crewmen, a
-separate offense, but by its proper construction this section of the
law does not do so_ 10

This question of mitigation now brings us to the secondary issue
raised by the Service, to wit, justification for the mitigation previously authorized by this Board. We still are of the opinion that
such action was warranted for the reasons stated in our opinion,
'which need no repetition here. In addition, however, we will point
out that as the Service has encountered problems of enforcement
Along the Great. Lakes and the St. Lavin-enact Seaway, so too have the

carriers been confronted with difficulties not easy of solution. Due
to the novelty of the operation along this waterway, and the unexpected problems presented to the responsible parties, the precautions normally taken by agents, owners and others at established
coastal ports are either unknown or unavailable. We think that
these factors can and should properly be considered, particularly
since the record establishes that they enntrihnted to the detention,
'problems here.
ORDER: It is ordered that the motion be and the same' is hereby
-denied.
-

9

United States v. J. H. Winchester d Co., 40 F.2d 472.
See Missouri, Kansas cE Texas Railway Co. of Texas v. United States, 231

10

U.S. 112.

10

